MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings.
The BIA did not abuse its discretion in denying as untimely petitioner’s motion to reopen filed more than 19 months after the BIA’s final order of removal. See 8 C.F.R. § 1003.2(c)(2) (stating time limits for filing motions to reopen); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). Further, we lack jurisdiction to review whether the BIA should have sua sponte granted petitioner’s motion to reopen despite its untimeliness because “the decision of the BIA whether to invoke its sua sponte authority is committed to its unfettered discretion.” See Ekimian v. INS, 303 F.3d 1153,1159 (9th Cir.2002).
Accordingly, respondent’s motion for summary disposition in part and to dismiss in part this petition for review is granted.
*679All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.